Title: From Abigail Smith Adams to John Adams, 8 December 1811
From: Adams, Abigail Smith
To: Adams, John



my dear John
Quincy december 8th 1811

I have not written you a Letter yet, but I promissed you one, and I now have the pleasure of inclosing a Letter from your Brother Charles to you. I had a Letter from your Father dated in Sepbr th 11: the day after your Sister was Baptized. she was call’d Louisa Catharine, the Rev’d Dr Pitt, Chaplain to the English Church in St Petersburgh performed the Service, and mr Harris our Consul there was Godfather, and the Lady of the Portuguese Minister and Madam Kreham an English Lady, were the two Godmothers. The Flag of the united States was extended from a pier in the garden from the House in which your Father Resides.upon this occasion The Saxon minister & the Minister from westphalia attended the service, and Many American who were at st petersburgh, So that the young Ladies Christning will be rememberd by many Nations—George and his sister have something uncommon to remember, with respect to their Birthplace; one Born in Berlin, the Capital of the King of Prussia, and the other in St Petersburgh the Capital of the Emperor Alexander. they must never forget, that they are Americans, for tho born in foreign Countries, where ever a Minister resides that spot is considerd, as the Territory of the Nation to which he belongs. I hope they will both be good Citizens.
I miss you and your Brother not a little, especially upon the Sunday, as you seldom faild of being with me upon that day ever since your Father & Mother left us—but I consider you are for yourselfve much better situated. when you grow older, you will be convinced that it is so—
it will always give me pleasure to hear that you are obedient and Studious, that you are kind, and obligeing to your school mates, and that you love your uncle and Aunt and always believe that they know better than you do what is best for you. never be possitive . Remember the broken jug the day you went away.
I beleived it too heavey for you to carry. O No Grandmamma it is not. you will break it child. o No I Shall not. I gave it up, contrary to my own judgment. what became of the jug, John?
Poor fellow you looked so mortified that I had not the Heart to find fault with you; I only chid myself for yealding to importunity against my better knowledge. now I do not mention this, only to remind you that those who have lived longer in the world than you have; and have more experience ought to be minded, and their judgment submitted to without murmuring. attend my dear Boy to your hand writing. Your Father expects to find you improved—and you must write him a Letter Your Aunt or cousin, Abbe will assist you.
I inclose to you, your Fathers Letter which you left with me. get your Aunt to take care of it for you, that it may be preserved
The printer of that vile Paper which gave you so much offence, calld the Scourge, has been indited for four different Libels, and sentenced to pay a fine & be imprisoned Six Months. So you see that the wicked will not go unpunished—but private Revenge is not lawfull.—
give my Love to your Brother and tell him his Father is very anxious about his Education; but more so that his Morals shoud be pure; that he should pay a sacred regard to truth and upon no account ever deviate from it—
Remember to the Young Cranch’s & to Thomas Norten—to your Cousin Abbe to whom I charge you always to be obligeing, and Good Lydia allways respect & love
I am dear John most / affectionatly your / Grandmother
Abigail Adams